UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):December 2, 2010 Aceto Corporation (Exact Name of Registrant as Specified in its Charter) New York 000-04217 11-1720520 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) One Hollow Lane, Lake Success, New York 11042 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code:(516) 627-6000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13-e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On December 2, 2010, Aceto Corporation (the “Company”) held its Annual Meeting of Shareholders (the “Meeting”).At the Meeting, shareholders approved the Aceto Corporation 2010 Equity Participation Plan (the “Plan”).The Plan had been previously approved by the Board of Directors of the Company, subject to shareholder approval. Under the Plan, grants of stock options, restricted stock, restricted stock units, stock appreciation rights, and stock bonuses (collectively, “Stock Awards”) may be made to employees, non-employee directors and consultants of the Company, including the chief executive officer, chief financial officer and other named executive officers.The maximum number of shares of common stock of the Company that may be issued pursuant to Stock Awards granted under the Plan will not exceed, in the aggregate, 2,000,000 shares. The Plan is described in detail in the Company’s Proxy Statement for the 2010 Annual Meeting of the Shareholders of the Company, filed with the Securities and Exchange Commission on October 13, 2010 (the “Proxy Statement”) under the caption “Proposal Two”.The description of the Plan set forth above and the description of the Plan contained in the Proxy Statement are qualified in their entirety by reference to the full text of the Plan, a copy of which is included as an appendix to the Proxy Statement and is incorporated by reference herein. Item 5.07 Submission of Matters to a Vote of Security Holders. The matters voted on at the Meeting were:the election of directors, the approval of the Aceto Corporation 2010 Equity Participation Plan and the ratification of the appointment of the Company’s independent registered public accounting firm. The final voting results were as follows: 1. The election of nominees Albert L. Eilender, Vincent G. Miata, Robert A. Wiesen, Hans C. Noetzli, William N. Britton and Richard P. Randall as directors of the Company to hold office for the following year and until their successors are elected was voted on at the annual meeting. 2 The votes were cast for this matter as follows: FOR WITHHELD BROKER NON-VOTES Albert L. Eilender Vincent G. Miata Robert A. Wiesen Hans C. Noetzli William N. Britton Richard P. Randall Each nominee was elected a director of the Company. 2. Approval of the Aceto Corporation 2010 Equity Participation Plan. The votes were cast for this matter as follows: FOR
